DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1, 2, 6-11 and 13-21 have been amended.
Claims 12, 17 and 22-25 have been cancelled.
Currently, claims 1-11, 13-16 and 18-21 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 7-11, filed 09/07/2021, with respect to claims 1-5, 7-23 and 25 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-23 and 25 has been withdrawn. 
Allowable Subject Matter
Claims 1-11, 13-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically the MTJ is laterally offset from the conductive interconnect toward the second end of the first electrode, and the MTJ has a height over the first electrode, and wherein the first electrode extends laterally toward the first end beyond a sidewall of the MTJ by a non-zero length that is no greater than the height of the MTJ, for the same reasons as mentioned on pgs. 7-8 of Applicant remarks filed on 09/07/2021.											claim 14, including each of the limitations and specifically forming a first of the two terminals from the second electrode layer by etching the material layer stack into a magnetic tunnel junction (MTJ) device laterally offset from the conductive interconnect; and forming a second of the two terminals that extends a non-zero length laterally from a sidewall of the MTJ device to the conductive interconnect by patterning the first electrode layer with an angled etching process, that is masked by a height of the MTJ device, for the same reasons as mentioned on pg. 9 of Applicant remarks filed on 09/07/2021.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/13/21